Citation Nr: 0909572	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, also claimed as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

2.  Entitlement to service connection for septoplasty to 
correct septal deviation, also claimed as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

3. Entitlement to service connection for sinusitis, with 
polyps and vasomotor rhinitis, also claimed as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

4.  Entitlement to service connection for specific antibody 
production deficiency, claimed as an immune system disorder.

5.  Evaluation of status post fractured left acetabulum, 
currently rated noncompensable.

REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1978 
and from February to June 1991.  He had an unverified period 
of reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2004, the Veteran requested a hearing before the 
Board.  In October 2007, the Board informed the Veteran that 
he was scheduled for his requested hearing in January 2008.  
However, in a statement dated in October 2007, the Veteran 
indicated that he would be unable to attend this hearing, and 
he wanted his case forwarded to the Board for a decision on 
the record.

The Veteran's claims were previously before the Board and 
remanded in February 2008.  They are properly before the 
Board at this time.


FINDINGS OF FACT

1.  A respiratory disorder was not manifest during service 
and is not related to the Veteran's active service.

2.  Septoplasty to correct septal deviation is related to the 
Veteran's active service.

3.  Sinusitis, with polyps and vasomotor rhinitis, was not 
manifest during service and is not related to the Veteran's 
active service.

4.  An immune system disorder was not manifest during service 
and is not related to the Veteran's active service.

5.  The Veteran's left hip demonstrates flexion to 115 
degrees, extension to 30 degrees, abduction to 45 degrees, 
and adduction to 25 degrees; x-ray evidence of arthritis; and 
complaints of pain with motion.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by service, nor is it due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  Septoplasty to correct septal deviation was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).

3.  Sinusitis, with polyps and vasomotor rhinitis, was not 
incurred in or aggravated by service, nor is it due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.317 (2008).

4.  An immune system disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  Status post fractured left acetabulum is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5252 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in June 2002 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed that in order to warrant a grant of 
service connection, the evidence had to show that a current 
disability was related to an injury or disease in service.

A June 2008 letter provided the Veteran with notice compliant 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

With regard to the Veteran's rating claim, it is an appeal of 
an initial grant of service connection and assignment of 
evaluation.  Where the original claim has been substantiated 
and the appellant disagrees with the initial rating assigned, 
the VCAA requires no additional notice.  Rango v. Shinseki, 
No. 06-2723 (Vet. App. January 26, 2009).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in October 2008, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The July 2008 
examinations afforded to the Veteran are adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  Both were 
conducted by medical professionals, who reviewed the medical 
records, solicited history from the Veteran, examined the 
Veteran, and provided subsequent opinions.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


I.  Service Connection Claims

Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Respiratory Disorder, Septoplasty, and Sinusitis

The Board notes that the evidence establishes the Veteran had 
service in Saudi Arabia during the Persian Gulf War.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2008).

In essence, the Board must determine whether the Veteran's 
claims of respiratory and sinus symptoms are related to his 
service, to include service in the Persian Gulf.  He believes 
these are related to a virus he incurred while in the Persian 
Gulf.

With regard to whether the Veteran's claimed symptoms are 
undiagnosed illnesses, the Board finds that the evidence is 
against the claims.  The Veteran underwent VA examination in 
July 2008.  Following examination, the Veteran was diagnosed 
with nasal septal deviation status post septoplasty; chronic 
sinusitis with polyposis, status post fess procedure and 
polyectomy; and bronchial asthma.  As such, the Veteran's 
complaints have been attributed to known diagnoses.

Accordingly, there is no basis for the Veteran's claim that 
these disorders are due to an undiagnosed illness occasioned 
by service in the Persian Gulf.  In other words, the relevant 
medical evidence establishes that the Veteran does not have 
undiagnosed illnesses manifested by nasal septal deviation, 
chronic sinusitis, or bronchial asthma.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  To the extent that these claimed 
disorders have been diagnosed, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.

The Board will now determine whether service connection is 
warranted for any of these disorders on a direct basis.

Service treatment records show the Veteran complained of a 
cold and sinus drainage in December 1970.

A November 1971 record shows the Veteran complained of a 
cough for two weeks.  On examination, the lungs appeared to 
sound clear.  He also had rhinitis.  The impression was an 
upper respiratory infection.

An undated service record shows the Veteran was shown to have 
a bilateral deviated septum.

In April 1974, the Veteran reported a history of shortness of 
breath.

The September 1991 separation examination shows the Veteran 
was found to have heavy breathing.  He was coughing up 
phlegm.  His lungs and chest were normal.

Private records dated from May 1998 to the present show the 
Veteran was treated for bronchitis, chronic cough, asthma, 
and allergic rhinitis.

February 2000 private records show the Veteran underwent a 
procedure for a deviated septum.

In August 2002, the Veteran underwent VA examination.  He 
complained of chronic nasal congestion.  Following 
examination, the diagnoses were vasomotor rhinitis with 
polyps, chronic sinusitis, and bronchial asthma.

In July 2008, the Veteran underwent VA examination.  His 
claims file was reviewed.  He complained of asthma, 
bronchitis, and sinusitis.  He stated that he developed the 
sinusitis since the 1970s.  He was diagnosed with nasoseptal 
deviation in 1999 and underwent septoplasty for a deviated 
septum in 1999 and 2002.  The Veteran stated that he was 
diagnosed with bronchial asthma in 2001.  Following 
examination, the diagnoses were nasal septal deviation status 
post septoplasty, chronic sinusitis, and bronchial asthma.  
The examiner noted that bronchial asthma was the normal 
comorbid condition of bronchitis.  The examiner opined that 
there was no evidence that the Veteran's bronchial asthma was 
related to any service problem.  In addition, there was no 
evidence that a currently diagnosed respiratory disorder was 
secondary to a disability that was incurred in service.

Based on this evidence, the Board finds that service 
connection is not warranted for a respiratory disorder or 
sinusitis.  The competent and probative evidence of record 
shows that these disorders are not due to or related to the 
Veteran's service.  The July 2008 VA examiner determined, 
after reviewing the claims file and examining the Veteran, 
that the diagnoses were not related to his service.  There is 
no competent opinion of record showing otherwise.

While the Veteran believes that his respiratory disorder and 
sinusitis are due to service, he does not have the requisite 
medical training or knowledge to provide a competent opinion 
as to the etiology of these disorders.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).

As such, the Board finds that the evidence preponderates 
against the Veteran's claims of entitlement to service 
connection for a respiratory disorder and sinusitis.  The 
claims are denied.

With regard to his claim of entitlement to service connection 
for septoplasty to correct septal deviation, the Board notes 
that when the Veteran was examined for entry into service in 
August 1969, his nose and sinuses were normal.  Therefore, 
the Board cannot establish that his deviated septum existed 
prior to service or that it is a congenital defect.  An 
undated service treatment record shows the Veteran was found 
to have a deviated septum.  No physician has made a 
determination that the deviated septum is the result of a 
non-traumatic incident.  The Board must base our decision on 
the evidence of record.  As such, we find that entitlement to 
service connection for septoplasty to correct septal 
deviation should be granted.


Immune Disorder

The Veteran has contended that he has an immune disorder that 
is due to his service.

The Veteran's service medical records are negative for any 
complaints or diagnoses related to an immune disorder.

Private treatment records dated from May 2002 to January 2004 
show the Veteran was treated for hypogammaglobulinemia.

In July 2008, the Veteran underwent VA examination.  He noted 
that he has been on weekly immune globulin injections for his 
deficiency associated with bronchial asthma.  He stated that 
he was partially deficient in 2001 and had been receiving 
immune globulin on a weekly basis.  Following examination, 
the diagnosis was partial immunoglobulin G deficiency.  The 
examiner indicated that it was associated with bronchial 
asthma.

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for an immune disorder.  
The competent evidence of record shows that it is secondary 
to the Veteran's bronchial asthma.  As determined above, 
bronchial asthma is not a service-connected disability.  As 
such, service connection on a secondary basis is not 
warranted for this disorder.  See 38 C.F.R. § 3.310 (2008).

In addition, the Veteran's immune disorder is not otherwise 
due to his service, including his service in the Persian 
Gulf, as the examiner has indicated that it is secondary to 
his asthma.  There is no competent opinion showing otherwise.  
The Veteran does not have the medical knowledge or training 
to provide a competent opinion on this matter.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  As such, the evidence 
preponderates against his claim, and it must be denied.


II.  Left Hip

The Veteran's left hip disability is evaluated as 
noncompensable.  In order to warrant a compensable 
disability, the evidence must show periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59 (2008).  
Otherwise, the evidence must approximate the functional 
equivalent of flexion limited to 45 degrees, extension 
limited to 5 degrees, or limitation of rotation such that 
toe-out is not more than 15 degrees or the legs cannot be 
crossed.  38 C.F.R. § 4.17a, Diagnostic Codes 5251, 5252, 
5253 (2008).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

Normal ranges of motion of the hip are flexion from 0 degrees 
to 125 degrees, and hip abduction from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees.  A 20 
percent disability rating is for flexion of the thigh that is 
limited to 30 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent evaluation is warranted with limitation of 
abduction of the thigh, with motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a.

The Veteran underwent VA examination in August 2002.  There 
was no evidence of an antalgic gait.  There was no deformity, 
discoloration, swelling, or evidence of pelvic obliquity.  He 
was nontender to palpation of the hip.  Active range of 
motion was extension to 30 degrees, flexion to 115 degrees 
(limited further by his body mass), abduction to 45 degrees, 
adduction to 25 degrees, external rotation to 60 degrees, and 
internal rotation to 40 degrees.  X-rays revealed 
osteoarthritic changes of the hip.  The diagnosis was healed 
acetabular fracture of the left hip with post-traumatic 
arthritis.

In July 2008, the Veteran underwent VA examination.  Since 
his last examination, he underwent no treatment for his hip.  
He complained of occasional pain into his left groin.  It 
lasted for a few seconds and usually came when he moved the 
left lower extremity into a certain position.  Once he moved 
the leg out of that position, the pain went away.  He felt 
like the left lower extremity was weaker when compared to the 
right.  The Veteran denied any stiffness, swelling, heat, 
redness, giving way, or feelings of instability.  He also 
denied any history of locking.  He did report some 
fatigability of the left lower extremity.  The Veteran denied 
any periods of flare-ups.  He denied the use of an assistive 
device, any episodes of dislocation or recurrently 
subluxation, and any history of inflammatory arthritis.  He 
was able to do all of his activities of daily living, and the 
hip rarely affected him.  He worked as an aircraft mechanic 
assistant and could perform all of his duties without any 
difficulty.

On examination, forward flexion was to 120 degrees, adduction 
was to 25 degrees, abduction was to 45 degrees, external 
rotation was to 60 degrees, and internal rotation was to 10 
degrees.  None of these motions caused any significant amount 
of pain.  The Veteran's hip was nontender to palpation.  
Repetitive motions revealed the Veteran had no pain or lack 
of range.  The Veteran showed no signs of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movements, or guarding of movement.  He had a 
normal gait with no signs of ankylosis.  The diagnosis was 
post-traumatic arthritis, status post left acetabular 
fracture.

Based on a review of the evidence, the Board finds that a 
compensable evaluation is warranted for the Veteran's left 
hip disability.  Specifically, the Veteran's left hip has 
been shown to have osteoarthritic changes on x-rays.  In 
addition, the VA examiner, while noting there was not a 
significant amount of pain, appears to acknowledge that there 
was some pain.  Furthermore, the Veteran demonstrated 
slightly limited range of motion of the left hip.  As such, a 
10 percent disability evaluation is warranted.  38 C.F.R. 
§ 4.59.

However, an evaluation in excess of 10 percent is not 
appropriate here.  The Veteran demonstrated extension to 30 
degrees, flexion to 115 degrees, and abduction to 45 degrees.  
Furthermore, the Veteran's adduction was shown to be to 25 
degrees.  As such, there is no evidence that abduction was 
lost beyond 10 degrees or flexion was limited to 30 degrees.  
Furthermore, the Veteran denied flare-ups, and the examiner 
found no additional limitation of motion following repetitive 
motions.  Therefore, the Veteran's disability does not 
warrant a 20 percent evaluation under the criteria of 
Diagnostic Codes 5251, 5252, and 5253.  No other impairment 
of the hip was found, such that evaluation is warranted under 
any other Diagnostic Code.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the Veteran has asserted that he is able to perform his job 
with no interference of his left hip disability, and he has 
received no treatment recently for his left hip disability.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.


ORDER

Service connection for a respiratory disorder, also claimed 
as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War, is 
denied.

Service connection for septoplasty to correct septal 
deviation is granted.

Service connection for sinusitis, with polyps and vasomotor 
rhinitis, also claimed as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War, is denied.

Service connection for specific antibody production 
deficiency, claimed as an immune system disorder, is denied.

A 10 percent evaluation for status post fractured left 
acetabulum is granted, subject to the laws and regulations 
governing the payment of VA benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


